Title: From Thomas Jefferson to John Barnes, 28 January 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Jan. 28. 97.
                    
                    Your favor of the 2d. inst. came to hand only last night, having been delayed by the failure of the post two weeks successively, to come, perhaps on account of ice and bad weather. I am sorry a want of form in the power inclosed prevented your drawing Mr. Short’s interest on the 1st. inst. and very thankful for your not suffering my bill to come back. The purpose as to Mr. Short was a very essential one, as it was to answer requisitions for his canal shares, liable to be sold on [the?] 2d. of Jan. if the requisition had not been paid. I now inclose you a new power of attorney modelled according to the one you inclosed me, which I hope will put you out of a state of advance for us. Should any nicety of form still render this insufficient (which I cannot foresee) I shall have the pleasure of seeing you in Philadelphia before you could apprise me of [it and?] receive an answer but I hope there will be no further difficulty. I do not understand the terms of the law you inclosed me […] able to guess even what sum of dividends was due on the […] however [I have made the power inclosed?] to all which […] on that […] [or] […] any [prescribing?] times. Is it 3 1/2 per cent. per ann. or per quarter, or 6. per cent. per ann. or per quarter [that] is to be paid: such paiments per  annum will never touch the principal, and such per quarter would pay it much sooner than 1818. yet the act does not say whether the dividends are to be quarterly or only annual. This you [can] explain to me when I see you. In the mean time I am with great esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                